DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US 2011/0040790 A1), in view of Balasubramanian et al. (US 2015/0379568 A1), hereinafter referred to as Balasubramanian.

Regarding claim 1, Tateno teaches:
An information processing device, comprising:
a processor (Fig. 11 element 201, para [0170], where a CPU is used) configured to:
wherein the voice of the user corresponds to a first voice evaluation associated with the portion of the first piece of content (para [0031], where the speech of the user corresponds to an evaluation sentence);
determine a first score corresponding to the first piece of content based on the first voice evaluation (Fig. 1 element 12-13, para [0031-33], where the system extracts evaluation information from an evaluation sentence as a positive or negative evaluation or score),
select the first piece of content from the content list based on the first score (para [0044-45], where content items are recommended to the user based on the determined preference); 
assign the first score to a second piece of content of the plurality of pieces of content based on the first voice evaluation associated with the portion of the first piece of content (para [0044-45], where a predicted evaluation value is calculated on unvalued content items using a relational expression, and where similarity degree is determined),
wherein the second piece of content is similar to the selected first piece of content (para [0044-45], where similarity degree is determined);
select the second piece of content based on the assigned first score (para [0044-45], where content items are ranked by similarity); and
control reproduction of the selected second piece of content (para [0044-45], where the items are displayed by degree of similarity).  
Tateno does not teach:
recognize a user corresponding to the information processing device;
control reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list based on the recognition of the user;
recognize a voice of the user,
determine a first score corresponding to the first piece of content based on the first voice evaluation and at least one of an endogenous state of the user or an exogenous state of the user, wherein
the endogenous state of the user corresponds to a physical condition of the user, and
the exogenous state of the user corresponds to an environment associated with the user;
Balasubramanian teaches:
recognize a user corresponding to the information processing device (para [0022], where the user’s general preferences are known, indicating the user is recognized);
control reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list based on the recognition of the user (para [0022], where more information related to the item of interest, interpreted as the piece of content, is presented, where the more information constitutes a content list, based on the user’s general preferences);
recognize a voice of the user (para [0025], where voice biometric authentication is performed),
determine a first score corresponding to the first piece of content based on the first voice evaluation and at least one of an endogenous state of the user or an exogenous state of the user (para [0023], where the score is interpreted as the sentiment deduced from the user’s utterance, using context in the user’s environment and the user’s pitch and volume), wherein
the endogenous state of the user corresponds to a physical condition of the user (para [0023], where the user’s pitch and volume correspond to the physical condition, such as angry), and
the exogenous state of the user corresponds to an environment associated with the user (para [0023], where context information from the user’s environment is used);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno by using the user information of Balasubramanian (Balasubramanian para [0022-25]) in the content scoring of Tateno (Tateno para [0044-45]) by using the user profile information as well as contextual information, in order to provide more information to a user, such as in an advertising platform (Balasubramanian para [0022].

Regarding claim 2, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 1, wherein the processor is further configured to manage the content list based on the first score (Tateno para [0044-45], where the content is listed in descending order of the predicted evaluation value or degree of similarity or ascending order of distance).  

Regarding claim 3, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 2, wherein the processor is further configured to generate the content list based on the first score (Tateno para [0044-45], where the content is listed in descending order of the predicted evaluation value or degree of similarity or ascending order of distance).

Regarding claim 4, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 2, wherein the processor is further configured to update the content list based on the first score (Tateno para [0044-45], where the content is listed in descending order of the predicted evaluation value or degree of similarity or ascending order of distance).  

Regarding claim 5, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 1, wherein the processor is further configured to:
detect a specific wording in a speech text based on the first voice evaluation (Tateno para [0032], where the word "like" is extracted as an evaluation word which is used for the scoring), wherein the specific wording is associated with a second score (Tateno para [0048], where the “very much” means the evaluation level is high); and
determine the first score based on the specific wording (Tateno para [0048], where the word "like" is used for the scoring).  

Regarding claim 7, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 1, wherein the processor is further configured to: 
determine the first voice evaluation is one of a positive evaluation or a negative evaluation (Tateno para [0033], where the system determines whether the evaluation is positive or negative and supplies the information for further processing); and 
determine the first score based on the determination that the first voice evaluation is the one of the positive evaluation or the negative evaluation (Tateno para [0038], where the score is corrected after the positive or negative evaluation is determined).  

Regarding claim 10, Tateno in view of Balasubramanian teaches:


Regarding claim 11, Tateno in view of Ell Balasubramanian is teaches:
The information processing device according to claim 10, wherein the processor is further configured to determine a second score based on a second voice evaluation associated with the first piece of content and the determination of the first score (Tateno para [0044-45], [0078], where the “very much” is considered the second voice evaluation as it is evaluated to change the score).  

Regarding claim 14, Tateno teaches:
An information processing method, comprising:
wherein the voice of the user corresponds to a voice evaluation associated with the portion of the first piece of content (para [0031], where the speech of the user corresponds to an evaluation sentence);
determining, by the processor, a score corresponding to the first piece of content based on the voice evaluation (Fig. 1 element 12-13, para [0031-33], where the system extracts evaluation information from an evaluation sentence as a positive or negative evaluation or score),
selecting, by the processor, the first piece of content from the content list based on the score (para [0044-45], where content items are recommended to the user based on the determined preference); 

wherein the second piece of content is similar to the selected first piece of content (para [0044-45], where similarity degree is determined);
selecting, by the processor, the second piece of content based on the assigned first score (para [0044-45], where content items are ranked by similarity); and
controlling, by the processor, reproduction of the selected second piece of content (para [0044-45], where the items are displayed by degree of similarity).  
Tateno does not teach:
recognizing, by a processor of an information processing device, a user corresponding to the information processing device;
controlling, by the processor, reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list based on the recognition of the user;
recognizing, by the processor, a voice of the user,
determining, by the processor, a score corresponding to the first piece of content based on the voice evaluation and at least one of an endogenous state of the user or an exogenous state of the user, wherein
the endogenous state of the user corresponds to a physical condition of the user, and
the exogenous state of the user corresponds to an environment associated with the user;
Balasubramanian teaches:
recognizing, by a processor of an information processing device, a user corresponding to the information processing device (para [0022], where the user’s general preferences are known, indicating the user is recognized);
controlling, by the processor, reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list based on the recognition of the user (para [0022], where more information related to the item of interest, interpreted as the piece of content, is presented, where the more information constitutes a content list, based on the user’s general preferences);
recognizing, by the processor, a voice of the user (para [0025], where voice biometric authentication is performed),
determining, by the processor, a score corresponding to the first piece of content based on the voice evaluation and at least one of an endogenous state of the user or an exogenous state of the user (para [0023], where the score is interpreted as the sentiment deduced from the user’s utterance, using context in the user’s environment and the user’s pitch and volume), wherein
the endogenous state of the user corresponds to a physical condition of the user (para [0023], where the user’s pitch and volume correspond to the physical condition, such as angry), and
the exogenous state of the user corresponds to an environment associated with the user (para [0023], where context information from the user’s environment is used);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno by using the user information of Balasubramanian (Balasubramanian para [0022-25]) in the content scoring of Tateno (Tateno para [0044-45]) by using the user profile information as well as contextual information, in order to provide more information to a user, such as in an advertising platform (Balasubramanian para [0022].

Regarding claim 15, Tateno teaches:
A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing device, cause the processor to execute operations (Fig. 11 element 211, para [0172], where a removable medium is used), the operations comprising:
wherein the voice of the user corresponds to a voice evaluation associated with the portion of the first piece of content (para [0031], where the speech of the user corresponds to an evaluation sentence);
determining a score corresponding to the first piece of content based on the voice evaluation (Fig. 1 element 12-13, para [0031-33], where the system extracts evaluation information from an evaluation sentence as a positive or negative evaluation or score), 
selecting the first piece of content from the content list based on the score; (para [0044-45], where content items are recommended to the user based on the determined preference), 

wherein the second piece of content is similar to the selected first piece of content (para [0044-45], where similarity degree is determined);
selecting the second piece of content based on assigned first score (para [0044-45], where content items are ranked by similarity); and
controlling reproduction of the selected second piece of content (para [0044-45], where the items are displayed by degree of similarity).  
Tateno does not teach:
recognizing a user corresponding to the information processing device;
controlling reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list based on the recognition of the user;
recognizing a voice of the user,
determining a score corresponding to the first piece of content based on the voice evaluation and at least one of an endogenous state of the user or an exogenous state of the user, wherein
the endogenous state of the user corresponds to a physical condition of the user, and
the exogenous state of the user corresponds to an environment associated with the user;
Balasubramanian teaches:
recognizing a user corresponding to the information processing device (para [0022], where the user’s general preferences are known, indicating the user is recognized);
controlling reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list based on the recognition of the user (para [0022], where more information related to the item of interest, interpreted as the piece of content, is presented, where the more information constitutes a content list, based on the user’s general preferences);
recognizing a voice of the user (para [0025], where voice biometric authentication is performed),
determining a score corresponding to the first piece of content based on the voice evaluation and at least one of an endogenous state of the user or an exogenous state of the user (para [0023], where the score is interpreted as the sentiment deduced from the user’s utterance, using context in the user’s environment and the user’s pitch and volume), wherein
the endogenous state of the user corresponds to a physical condition of the user (para [0023], where the user’s pitch and volume correspond to the physical condition, such as angry), and
the exogenous state of the user corresponds to an environment associated with the user (para [0023], where context information from the user’s environment is used);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno by using the user information of Balasubramanian (Balasubramanian para [0022-25]) in the content scoring of Tateno (Tateno para [0044-45]) by using the user profile information as well as contextual information, in order to provide more information to a user, such as in an advertising platform (Balasubramanian para [0022].

Claims 6, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno, in view of Balasubramanian, and further in view of Kuramoto (JP2014241498A).

Regarding claim 6, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 1,
Tateno in view of Balasubramanian does not teach:
wherein the processor is further configured to:
determine a result of morphological analysis of a speech text based on the first voice evaluation; and
determine the first score based on the result of the morphological analysis of the speech text.
Kuramoto teaches:
wherein the processor is further configured to:
determine a result of morphological analysis of a speech text based on the first voice evaluation (para [0029], where morphological analysis is performed on the input); and
determine the first score based on the result of the morphological analysis of the speech text (para [0029], [0044], where morphological analysis is performed on the input and a preference is determined using a keyword determined in the process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by performing the morphological 

Regarding claim 9, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 1,
Tateno in view of Balasubramanian does not teach:
wherein the processor is further configured to:
determine a hesitation word in the first voice evaluation; and 
determine the first score based on the determination of the hesitation word in the first voice evaluation.  
Kuramoto teaches:
wherein the processor is further configured to:
determine a hesitation word in the first voice evaluation (para [0038], where “kaa” is a hesitation word); and 
determine the first score based on the determination of the hesitation word in the first voice evaluation (para [0038], where "kaa" is a hesitation word, and is used to determine the preference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by performing the morphological analysis of Kuramoto (Kuramoto para [0029]) on the input of Tateno in view of Balasubramanian (Tateno para [0031-33]) in order to determine a preference degree based on a determined keyword (Kuramoto para [0044]).

Regarding claim 12, Tateno in view of Balasubramanian teaches:

Tateno in view of Balasubramanian does not teach:
the processor is further configured to:
determine a second score based on a second voice evaluation associated with a plurality of users; and
control output of the second score for each user of the plurality of users.
Kuramoto teaches:
the processor is further configured to:
determine a second score based on a second voice evaluation associated with a plurality of users (para [0048], where a plurality of users share the recommendation device); and
control output of the second score for each user of the plurality of users (para [0048], where the system recommends a program matching preferences for each user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by managing preferences of Tateno in view of Balasubramanian (Tateno para [0044-45) for multiple users as taught by Kuramoto (Kuramoto para [0048]), so that multiple users may share the same device (Kuramoto para [0048]).

Regarding claim 13, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 10,
Tateno in view of Balasubramanian does not teach:
wherein the processor is further configured to control output of information that prompts the user for the first voice evaluation.
Kuramoto teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by having a prompt as taught by Kuramoto (Kuramoto para [0019]) from the system of Tateno in view of Balasubramanian (Tateno Fig. 1) in order to elicit the input (Kuramoto para [0019]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno, in view of Balasubramanian, and further in view of Sanchez et al. (US 2008/0231461 A1), hereinafter referred to as Sanchez.

Regarding claim 8, Tateno in view of Balasubramanian teaches:
The information processing device according to claim 1,
Tateno in view of Balasubramanian does not teach:
wherein the processor is further configured to determine the first score based on a response time,
the reproduction of the portion of the first piece of content is at a first timing,
the first voice evaluation is at a second timing, and
the response time corresponds to a time period between the first timing and the second timing.
Sanchez teaches:
wherein the processor is further configured to determine the first score based on a response time (para [0052], where the response time is used in determining a score),
the reproduction of the portion of the first piece of content is at a first timing (para [0052], where the request time is the first timing),

the response time corresponds to a time period between the first timing and the second timing (para [0052], where the response time is the duration of the request time to the response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by using the response time of Sanchez (Sanchez para [0052]) in the calculation of the scores of Tateno in view of Balasubramanian (Tateno para [0031-33]) in order to determine alertness and attentiveness of the user (Sanchez para [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,060,227 B2 col. 8 lines 13-27, where a user samples and rates collected music samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658